Gillett, J.
1. 2. Prosecution for exhibiting a gaming device for gain. The questions raised depend for their proper determination upon the evidence, since no other questions are made, except such as pertain thereto, under the portion of appellant’s brief devoted to points and authorities. The method by which it has been sought to bring the evidence into the record, so far as certificates by the clerk are concerned, has been by appending what purports to be the original bill of exceptions to the transcript, following the clerk’s general certificate, and by adding to said bill a special certificate by the clerk, under the seal of the court, to the effect that the defendant in the cause had filed in the clerk’s office on a certain day “the above and foregoing original longhand manuscript of the evidence, ’ ’ 'taken and certified by the official reporter. It is clear upon this state of the record that the bill of exceptions is not before us. DeHart v. Board, etc. (1896), 143 Ind. 363; Johnson v. Johnson (1901), 156 Ind. 592; Butt v. Lake Shore, etc., R. Co. (1902), 159 Ind. 490; Bingle v. State (1902), 161 Ind. 369; Huber Mfg. Co. v. Busey (1896), 16 Ind. App. 410.
*2963. 4. *295Relative'to the clerk’s second certificate, if we were to attach force .to it, it is insufficient, since it fails to authenti*296cate said bill. It is the bill of exceptions, and not the original longhand manuscript of the evidence, which the clerk is authorized to certify to. We look to the original bill to determine what the evidence was; for, when the bill is before us, it is the act of the judge which gives authenticity to the contents of the bill. Adams v. State (1901), 156 Ind. 596; Henderson v. McAllister (1895), 141 Ind. 436; Pennsylvania Co. v. Brush (1892), 130 Ind. 347. As the record fails sufficiently to present any question for our decision, it follows that the judgment must be affirmed.
It is so ordered.